Exhibit 10.4

 

 



NON-DISCLOSURE AGREEMENT

 

The undersigned (the “Director”), being a member of the Board of Directors of
Perceptron, Inc., a Michigan corporation (the “Company”), may be provided
certain information and data in connection with serving as a director of the
Company which the Company wishes to keep confidential, including, but not
limited to, information (whether furnished in writing or electronic format or
orally) regarding the Company’s governance, board of directors, management,
plans, strategies, business, finances or operations, including information
relating to financial statements, evaluations, plans, programs, customers,
plants, equipment and other assets, products, processes, manufacturing,
marketing, research and development, know-how and technology, intellectual
property and trade secrets and information which the Company has obtained from
third parties and with respect to which the Company is obligated to maintain
confidentiality (collectively, “Confidential Information”). Except as provided
in this Agreement, the Director will not (i) disclose any Confidential
Information in any manner whatsoever or (ii) use any Confidential Information
other than in connection with serving as a director of the Company, without
securing the prior written consent of the Company.

 

Nothing contained in this Agreement shall prevent the Director from privately
disclosing Confidential Information to (i) officers, directors, accountants and
counsel for the Company or (ii) the Director’s legal counsel (“Director
Representative”) who need to know such information for the sole purpose of
advising the Director on his actions as a director of the Company; provided
however, that the Director shall not disclose Confidential Information to the
extent such disclosure would be reasonably likely to constitute waiver of the
attorney-client privilege between the Company and its counsel or the Company’s
attorney work product privilege. Any Director Representative shall only be
provided Confidential Information by the Director to the extent that they are
informed of the confidential nature of the Confidential Information and agree or
are otherwise obligated to keep such information confidential and to restrict
the use of such confidential information in accordance with the terms of this
Agreement. Prior to the disclosure of Confidential Information from the Director
or the Director Representatives who will receive Confidential Information shall
agree in writing to keep the Confidential Information confidential, to restrict
the use of Confidential Information in accordance with the terms of this
Agreement, to be bound by this Agreement on the same terms as the Director and
to permit the Company to enforce such agreement, and a copy of such writing
executed by the Director Representatives who will receive Confidential
Information shall be delivered to the Company.

 

The term “Confidential Information” shall not include information which (a) is
at the time of disclosure or thereafter becomes generally available to the
public other than as a result of a disclosure by the Director or a Director
Representative in violation of this Agreement; (b) was, prior to disclosure by
the Company, already in the possession of the Director or a Director
Representative, provided that the source of such information was, to such
person’s knowledge after reasonable inquiry, not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to the Company; (c) becomes available to the Director or a
Director Representative on a non-confidential basis from a source (other than
the Company, a Company affiliate or a Company agent, representative, attorney,
advisor, director, officer or employee (collectively, the “Company
Representatives”)) that is, to such person’s knowledge after reasonable inquiry,
not bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company, and is not, to such
person’s knowledge after reasonable inquiry, under an obligation to the Company
not to transmit the information to such person; or (d) was independently
developed by the Director or a Director Representative without reference to or
use of the Confidential Information.

 

 





The Director is aware, and will advise any Director Representative who is
informed of the matters that are the subject of this Agreement, that the
Confidential Information may constitute material, non-public information and of
the restrictions imposed by the United States securities laws on the purchase or
sale of securities by any person who has received material, non-public
information from a publicly traded company and on the communication of such
information to any other person who may purchase or sell such securities in
reliance upon such information. The Director or any Director Representative to
whom the Director transmits Confidential Information under this Agreement will
comply with all applicable federal and state securities laws in connection with
the purchase or sale, directly or indirectly, of securities of the Company or
any other entity of which the Director is provided material non-public
information in his capacity as a director of the Company for as long as the
Director or any Director Representative are in possession of material non-public
information about the Company or such other entity. The Director and the Company
acknowledge that none of the provisions hereto shall in any way limit the
Director’s activities in the ordinary course of his businesses if such
activities will not violate applicable securities laws or the obligations
specifically agreed to under this Agreement.

 

The Director or any Director Representative to whom the Director transmits
Confidential Information under this Agreement acknowledges that none of the
Company, any Company affiliate or any Company Representative makes any
representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information. None of the Company, any Company
affiliate or any Company Representative shall have any liability to the Director
or any Director Representative hereunder relating to or resulting from the use
of the Confidential Information by the Director or any Director Representative
or any errors in or omissions from the Confidential Information.

 

In the event that the Director or any Director Representative is requested in
any proceeding or governmental inquiry to disclose any Confidential Information,
the Director will give the Company prompt written notice, to the extent not
legally prohibited, of such request so that the Company may seek an appropriate
protective order or waive compliance with the applicable provisions of this
Agreement. If the Company seeks a protective order, the Director agrees to
provide such cooperation as the Company shall reasonably request and in no event
will they oppose action by the Company to obtain a protective order or other
relief to prevent the disclosure of Confidential Information or to obtain
reliable assurance that confidential treatment will be afforded to the
Confidential Information. If in the absence of a protective order, the Director
or any Director Representative, based upon the advice of counsel, is legally
required to disclose Confidential Information, or if the Company waives
compliance with this Agreement, such person or entity may disclose without
liability under this Agreement such portion of the Confidential Information
which counsel advises that the Director or any Director Representative is
legally required to disclose if the recipient of such Confidential Information
is informed of this Agreement and the confidential nature of such Confidential
Information. For the avoidance of doubt, there shall be no legal requirement
applicable to the Director to disclose any Confidential Information solely by
virtue of the fact that, absent such disclosure, such parties would be
prohibited from purchasing, selling, or engaging in derivative or other
voluntary transactions with respect to the Company’s securities.

 

 





The Director agrees that in the event of a breach of this Agreement, monetary
damages alone may be inadequate, and the Company shall be entitled to seek
injunctive or other equitable relief to prevent breaches of this Agreement in
addition to any and all other remedies that may be available to the Company.

 

This Agreement may not be amended except in writing signed by all the parties
hereto. No failure or delay by either party in exercising any right hereunder or
any partial exercise thereof shall operate as a waiver thereof or preclude any
other or further exercise of any right hereunder.

 

The provisions of this Agreement relating to confidentiality shall terminate one
(1) year after the Director ceases to be a director of the Company, except that
any Confidential Information constituting trade secrets of the Company (as
defined in 18 U.S.C. § 1839(3)) shall be kept confidential in accordance with
the obligations of this Agreement for such longer time as such information
constitutes a trade secret of the Company. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision.

 

This Agreement shall be governed by the laws of the state of Michigan, without
giving effect to any conflicts of laws principles thereof, and shall be binding
on each party’s successors and assigns.

 

All Confidential Information shall remain the property of the Company and the
Director shall not by virtue of any disclosure of or use of any Confidential
Information acquire any rights with respect thereto, all of which rights
(including all intellectual property rights) shall remain exclusively with the
Company. At any time after the date on which the Director is no longer a
director of the Company, upon the request of the Company for any reason, the
Director promptly return to the Company or destroy all hard copies of the
Confidential Information and use reasonable best efforts to permanently erase or
delete all electronic copies of the Confidential Information in the possession
or control of the Director. Notwithstanding anything to the contrary contained
in this paragraph, the Director shall be permitted to retain such Confidential
Information as is necessary to enable them to comply with any applicable
document retention requirements under applicable law or regulation or its
internal compliance procedures, and to retain any computer records and computer
files containing any Confidential Information if required pursuant to their
respective current automatic archiving and backup procedures; provided, however,
that such retention shall be solely for legal, regulatory or archival purposes,
as the case may be, and the provisions of this Agreement shall continue as to
such information as long as it is retained by such person irrespective of the
termination provisions set forth above.

 

The Director agrees to be bound by the terms and conditions of the Standstill
Agreement, dated August 9, 2016, by and between the Company, Harbert Discovery
Fund LP, Harbert Discovery Fund GP, LLC, Harbert Fund Advisors, Inc. and Harbert
Management Corporation, by executing and delivering to the Company a Joinder
Agreement in the form attached to this Agreement as Exhibit A.

 

 

 

 





Acceptance of the above terms shall be indicated by having this letter
countersigned by the Director.

 



  Sincerely,             PERCEPTRON, INC.                     By:  /s/ W.
Richard Marz     Name: W. Richard Marz     Title: Chairman of the Board,
President and Chief Executive Officer           Received and consented to this
9th day of August, 2016           /s/ James A. Ratigan     James A. Ratigan  



 

 

 

 

 

 

 

 

 

 

 



 



 



Exhibit A

 

JOINDER AGREEMENT

 

This Joinder Agreement (the “Agreement”), dated as of August 9, 2016, is
delivered pursuant to the Non-Disclosure Agreement (the “Confidentiality
Agreement”), dated August 9, 2016, by and between Perceptron, Inc. (the
“Company”) and the undersigned. Capitalized terms not otherwise defined herein
have the meaning set forth in the Standstill Agreement (the “Standstill
Agreement”), dated August 9, 2016, by and between the Company, Harbert Discovery
Fund LP, Harbert Discovery Fund GP, LLC, Harbert Fund Advisors, Inc., and
Harbert Management Corporation, a copy of which is attached to this Agreement as
Exhibit A.

 

The undersigned wishes to be elected as a Director. As a condition precedent to
being elected as Director, the undersigned is required to become a party to the
Standstill Agreement.

 

By executing and delivering this Agreement, the undersigned hereby becomes a
party to the Standstill Agreement and shall be fully bound by, and subject to,
all of the covenants, terms and conditions of the Standstill Agreement as though
an original party to such agreement and shall be deemed a Holders Director for
all purposes of such agreement.

 

 

 



        James A. Ratigan  

 

 

 

 

 

 

 